
	
		II
		112th CONGRESS
		2d Session
		S. 3706
		IN THE SENATE OF THE UNITED STATES
		
			December 21, 2012
			Mr. Schumer (for
			 himself, Ms. Murkowski,
			 Mrs. Boxer, Mrs. McCaskill, Mr.
			 Blumenthal, Mr. Casey,
			 Mrs. Feinstein, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend chapter 301 of title 49, United States Code, to
		  prohibit the rental of motor vehicles that contain a defect related to motor
		  vehicle safety, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Raechel and Jacqueline Houck Safe
			 Rental Car Act.
		2.DefinitionsSection 30102(a) of title 49, United States
			 Code, is amended—
			(1)by redesignating
			 paragraphs (10) and (11) as paragraphs (12) and (13), respectively;
			(2)by redesignating
			 paragraphs (1) through (9) as paragraphs (2) through (10), respectively;
			(3)by inserting
			 before paragraph (2), as redesignated, the following:
				
					(1)covered
				rental vehicle means a motor vehicle that—
						(A)has a gross
				vehicle weight rating of 10,000 pounds or less;
						(B)is rented without
				a driver for an initial term of less than 4 months; and
						(C)is part of a
				motor vehicle fleet of 5 or more motor vehicles that are used for rental
				purposes by a rental company.
						;
				and
			(4)by inserting
			 after paragraph (10), as redesignated, the following:
				
					(11)rental
				company means a person who—
						(A)is engaged in the
				business of renting covered rental vehicles; and
						(B)uses for rental
				purposes a motor vehicle fleet of 5 or more covered rental
				vehicles.
						.
			3.Remedies for
			 defects and noncomplianceSection 30120(i) of title 49, United States
			 Code, is amended—
			(1)in the subsection
			 heading, by adding , or
			 rental at the end;
			(2)in paragraph
			 (1)—
				(A)by striking
			 (1) If notification and inserting the following:
					
						(1)In
				generalIf
				notification
						;
				(B)by indenting
			 subparagraphs (A) and (B) four ems from the left margin;
				(C)by inserting
			 or the manufacturer has provided to a rental company notification about
			 a covered rental vehicle in the company’s possession at the time of
			 notification after time of notification;
				(D)by striking
			 the dealer may sell or lease, and inserting the dealer or
			 rental company may sell, lease, or rent; and
				(E)in subparagraph
			 (A), by striking sale or lease and inserting sale, lease,
			 or rental agreement;
				(3)by amending
			 paragraph (2) to read as follows:
				
					(2)Rule of
				constructionNothing in this subsection may be construed to
				prohibit a dealer or rental company from offering the vehicle or equipment for
				sale, lease, or rent.
					;
				and
			(4)by adding at the
			 end the following:
				
					(3)Specific rules
				for rental companies
						(A)In
				generalExcept as otherwise provided under this paragraph, a
				rental company shall comply with the limitations on sale, lease, or rental set
				forth in subparagraph (C) and paragraph (1) as soon as practicable, but not
				later than 24 hours after the earliest receipt of the notice to owner under
				subsection (b) or (c) of section 30118 (including the vehicle identification
				number for the covered vehicle) by the rental company, whether by electronic
				means or first class mail.
						(B)Special rule
				for large vehicle fleetsNotwithstanding subparagraph (A), if a
				rental company receives a notice to owner covering more than 5,000 motor
				vehicles in its fleet, the rental company shall comply with the limitations on
				sale, lease, or rental set forth in subparagraph (C) and paragraph (1) as soon
				as practicable, but not later than 48 hours after the earliest receipt of the
				notice to owner under subsection (b) or (c) of section 30018 (including the
				vehicle identification number for the covered vehicle) by the rental company,
				whether by electronic means or first class mail.
						(C)Special rule
				for when remedies not immediately availableIf a notification
				required under subsection (b) or (c) of section 30118 indicates that the remedy
				for the defect or noncompliance is not immediately available and specifies
				actions to temporarily alter the vehicle that eliminate the safety risk posed
				by the defect or noncompliance, the rental company, after causing the specified
				actions to be performed, may rent (but may not sell or lease) the motor
				vehicle. Once the remedy for the rental vehicle becomes available to the rental
				company, the rental company may not rent the vehicle until the vehicle has been
				remedied, as provided in subsection (a).
						(D)Inapplicability
				to junk automobilesNotwithstanding paragraph (1), this
				subsection does not prohibit a rental company from selling a covered rental
				vehicle if such vehicle—
							(i)meets the
				definition of a junk automobile under section 201 of the Anti-Car Theft Act of
				1992 (49 U.S.C. 30501);
							(ii)is retitled as a
				junk automobile pursuant to applicable State law; and
							(iii)is reported to
				the National Motor Vehicle Information System, if required under section 204 of
				such Act (49 U.S.C.
				30504).
							.
			4.Making safety
			 devices and elements inoperativeSection 30122(b) of title 49, United States
			 Code, is amended by inserting rental company, after
			 dealer, each place such term appears.
		5.Inspections,
			 investigations, and recordsSection 30166 of title 49, United States
			 Code, is amended—
			(1)in subsection
			 (c)(2), by striking or dealer each place such term appears and
			 inserting dealer, or rental company;
			(2)in subsection
			 (e), by striking or dealer each place such term appears and
			 inserting dealer, or rental company; and
			(3)in subsection
			 (f), by striking or to owners and inserting , rental
			 companies, or other owners.
			6.Research
			 authorityThe Secretary of
			 Transportation may conduct a study of—
			(1)the effectiveness of the amendments made by
			 this Act; and
			(2)other activities of rental companies (as
			 defined in section 30102(a)(11) of title 49, United States Code) related to
			 their use and disposition of motor vehicles that are the subject of a
			 notification required under section 30118 of title 49, United States
			 Code.
			7.Study
			(a)Additional
			 requirementSubsection (b)(2)
			 of section 32206 of the Moving Ahead for Progress in the 21st Century Act
			 (Public Law 112–141; 126 Stat. 785) is amended—
				(1)in subparagraph (E), by striking
			 and at the end;
				(2)by redesignating subparagraph (F) as
			 subparagraph (G); and
				(3)by inserting
			 after subparagraph (E) the following:
					
						(F)evaluate the
				completion of safety recall remedies on rental trucks;
				and
						.
				(b)ReportSubsection
			 (c) of such section is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting such subparagraphs, as so redesignated, an additional two ems from
			 the left margin;
				(2)by striking
			 Report.—Not later and inserting the
			 following:
					
						(c)Reports
							(1)Initial
				reportNot
				later
							;
				(3)in paragraph (1),
			 by striking subsection (b) and inserting subparagraphs
			 (A) through (E) and (G) of subsection (b)(2); and
				(4)by adding at the
			 end the following:
					
						(2)Safety recall
				remedy reportNot later than 1 year after the date of the
				enactment of the Raechel and
				Jacqueline Houck Safe Rental Car Act, the Secretary shall
				submit a report to the congressional committees set forth in paragraph (1) that
				contains—
							(A)the findings of
				the study conducted pursuant to subsection (b)(2)(F); and
							(B)any
				recommendations for legislation that the Secretary determines to be
				appropriate.
							.
				8.Public
			 commentsThe Secretary of
			 Transportation shall solicit comments regarding the implementation of this Act
			 from members of the public, including rental companies, consumer organizations,
			 automobile manufacturers, and automobile dealers.
		9.RulemakingThe Secretary of Transportation may
			 promulgate rules, as appropriate, to implement this Act and the amendments made
			 by this Act.
		10.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date that is 180 days after the date of the
			 enactment of this Act.
		
